Citation Nr: 1046161	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  06-24 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an increased evaluation for PTSD, currently 
evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from November 1968 
to November 1970 and from December 1973 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision issued in December 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which continued 10 percent disability 
ratings for the Veteran's PTSD and his shell fragment wound scar 
on the left side of his face and determined that no new and 
material evidence had been submitted to reopen the Veteran's 
claim for entitlement to service connection for loss of teeth due 
to a gunshot wound.

In May 2009, the Board granted a higher rating for the shell 
fragment wound and denied the Veteran's request to reopen his 
claim for service connection for loss of teeth.  The Board 
remanded the claim for a higher rating for PTSD for additional 
development.  The claim has been returned to the Board and is 
ready for further review.  


FINDING OF FACT

In September 2010, before the Board promulgated a decision, the 
Veteran submitted to the Board a signed, written request to 
withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of his substantive 
appeal on the issue of entitlement to an increased evaluation for 
PTSD beyond 50 percent have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2010, the Veteran provided written notice to the 
Board that he wishes to withdraw his appeal concerning the issue 
of entitlement to an increased evaluation for PTSD beyond 50 
percent.  

Under 38 U.S.C.A. § 7105(d)(5), the Board has the authority to 
dismiss any appeal which fails to allege specific error of fact 
or law in the determination being appealed.  See also 38 C.F.R. § 
20.202 (the Board may dismiss any appeal which fails to allege 
specific error or fact of law in the determination being 
appealed).  A substantive appeal may be withdrawn as to any or 
all issues at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by 
the appellant or by his or her authorized representative, and 
unless done on the record at a hearing, it must be in writing.  
38 C.F.R. § 20.204(a).

The September 2010 request to withdraw the Veteran's appeal was 
submitted before the Board promulgated a decision.  38 C.F.R. § 
20.204(a), (b)(3).  It is in writing and is signed by the 
Veteran.  38 C.F.R. § 20.204(a).  Consequently, there remain no 
allegations of error of fact or law for appellate consideration 
in the appeal of that issue.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. 
§ 20.202.  Accordingly, the Board does not have jurisdiction to 
review the appeal and it is dismissed.


ORDER

The claim for entitlement to an increased evaluation for PTSD, 
currently evaluated as 50 percent disabling is dismissed.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


